





COURT OF
          APPEAL FOR ONTARIO



CITATION:
          Combined Air Mechanical Services Inc. v. Flesch, 2013 ONCA 304



DATE: 20130508



DOCKET:
C51986



Winkler C.J.O.,
          Laskin, Sharpe, Armstrong and Rouleau JJ.A.



BETWEEN



Combined Air Mechanical Services
          Inc., Dravo Manufacturing Inc.and
          Combined Air Mechanical Services



Plaintiffs
          (Appellants)



and



William Flesch, WJF Investments
          Inc.,
Service
          Sheet Metal Inc., and James Searle



Defendants
          (Respondents)



J. Gardner Hodder and Guillermo
          Schible, for the appellants



Daniel F. Chitiz and Tamara Ramsey,
          for the respondents



Heard: June 21, 2011



On appeal
          from the order of Justice Edward P. Belobaba of the Superior Court of Justice
          dated April 8, 2010.



COSTS ENDORSEMENT

[1]

The parties have made
    written submissions with respect to the costs of this appeal. We have
    considered those submissions and award costs in favour of the respondents,
    fixed in the amount of $20,000 inclusive of disbursements and HST.

W.K. Winkler C.J.O.

John Laskin J.A.

Robert J. Sharpe J.A.

R.P. Armstrong J.A.

Paul Rouleau J.A.


